Order entered July 23, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00856-CV

                                IN RE SONIA ALVAREZ, Relator

                  Original Proceeding from the 254th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-07-16957

                                              ORDER
                 Before Chief Justice Wright, Justice Bridges and Justice Stoddart

        Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

Although we have considered relator’s petition and the attached appendix in concluding that

mandamus relief is not warranted, because relator’s supporting appendix is not properly redacted

in accordance with the rules of appellate procedure, we STRIKE relator’s petition and

supporting appendix. TEX. R. APP. P. 9.4(k). We ORDER relator to bear the costs of this

original proceeding. We DIRECT the clerk to provide a copy of this order to all parties and to

Tanner Joy Feast, official court reporter of the 254th Judicial District Court. Because we have

disposed of relator’s petition, the court reporter’s contest of relator’s affidavit of indigence is

moot and it is not necessary for the relator to file a reporter’s record in this case.

                                                         /s/    CRAIG STODDART
                                                                JUSTICE